UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2017 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 24, 2017 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations PT TELKOM INDONESIA (PERSERO) Tbk INFORMATION TO INVESTOR (No. 11/PR000/COP-I5200000/2017) PT TelkomIndonesia(Persero)Tbk 2016Annual Report on Form 20-F Pursuant to the Section 203.01 of the NYSE Listed Company Manual, PT TelkomIndonesia(Persero)Tbk would like to inform you that the Company’s 20-F Report and Audited Financial Statement for the 2016have been filed toUS-SEC onMarch 24, 2017.The reports are available for viewing on the internet at www.telkom.co.id. If you do would like to obtain a hard copy, please email us on investor@telkom.co.id or write us to: Investor Relations PT TelkomIndonesia(Persero)Tbk Graha Merah Putih 5thFloor Jl. Jend. Gatot Subroto Kav. 52 Jakarta 12710 Indonesia Attention: 20-F Report You may also request for a hardcopy of the 20-F Report by calling the number +62-21-5215109 ext.120. Sincerely yours, /s/ Andi Setiawan ANDI SETIAWAN VP Investor Relations For further information please contact: Investor Relations PT Telkom Indonesia (Persero) Tbk Tel. : 62-21-5215109 Fax. : 62-21-5220500 E-mail : investor@telkom.co.id Website : www.telkom.co.id About PT Telkom Indonesia (Persero) Tbk PT Telkom Indonesia (Persero) Tbk (“Telkom”) is the largest telecommunications and network provider in Indonesia. The company offers a wide range of network and telecommunication services, including fixed wireline connections, cellular services, network and interconnection services, as well as internet and data communication services.
